UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


NANCY HOOD,                             
                 Plaintiff-Appellant,
                v.
LOCKHEED MARTIN CORPORATION;                    No. 00-1683
LOCKHEED MARTIN FEDERAL SYSTEMS
INCORPORATED,
              Defendants-Appellees.
                                        
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                  T. S. Ellis, III, District Judge.
                         (CA-99-1525-A)

                  Submitted: November 9, 2000

                     Decided: November 30, 2000

    Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Nancy Hood, Appellant Pro Se. Richard Mark Dare, REED, SMITH,
HAZEL & THOMAS, L.L.P., Falls Church, Virginia; Paul Gregory
Joyce, REED, SMITH, HAZEL & THOMAS, L.L.P., Alexandria,
Virginia, for Appellees.
2                  HOOD v. LOCKHEED MARTIN CORP.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Nancy Hood appeals the district court’s order dismissing her civil
action alleging inter alia employment discrimination in violation of
the Americans with Disabilities Act. 42 U.S.C.A. §§ 12101-12213
(West 1995 & Supp. 2000). We have reviewed the record and find no
reversible error. Hood failed to establish a prima facie case of dis-
crimination on the basis of her alleged disability. See Halperin v.
Abacus Tech. Corp., 128 F.3d 191, 197 (4th Cir. 1997); see also
Baird v. Rose, 192 F.3d 462, 469-70 (4th Cir. 1999) (refining causa-
tion element for ADA plaintiff). Hood also failed to establish a causal
connection between her protected activities and her termination that
would support a finding of illegal retaliation. See Williams v. Cer-
beronics, Inc., 871 F.2d 452, 457 (4th Cir. 1989). Finally, Hood’s
allegations fall far short of stating a claim of intentional infliction of
emotional distress. See Russo v. White, 400 S.E.2d 160, 162 (Va.
1991). Finding no error, we affirm the order of the district court. The
pending motion to vacate this court’s order granting an extension of
time in which to file a reply brief is denied as moot. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                             AFFIRMED
                         UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


NANCY HOOD,                             
                 Plaintiff-Appellant,
                v.
LOCKHEED MARTIN CORPORATION;                    No. 00-1683
LOCKHEED MARTIN FEDERAL SYSTEMS
INCORPORATED,
              Defendants-Appellees.
                                        
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                  T. S. Ellis, III, District Judge.
                         (CA-99-1525-A)

                  Submitted: November 9, 2000

                     Decided: November 30, 2000

    Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Nancy Hood, Appellant Pro Se. Richard Mark Dare, REED, SMITH,
HAZEL & THOMAS, L.L.P., Falls Church, Virginia; Paul Gregory
Joyce, REED, SMITH, HAZEL & THOMAS, L.L.P., Alexandria,
Virginia, for Appellees.
2                  HOOD v. LOCKHEED MARTIN CORP.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Nancy Hood appeals the district court’s order dismissing her civil
action alleging inter alia employment discrimination in violation of
the Americans with Disabilities Act. 42 U.S.C.A. §§ 12101-12213
(West 1995 & Supp. 2000). We have reviewed the record and find no
reversible error. Hood failed to establish a prima facie case of dis-
crimination on the basis of her alleged disability. See Halperin v.
Abacus Tech. Corp., 128 F.3d 191, 197 (4th Cir. 1997); see also
Baird v. Rose, 192 F.3d 462, 469-70 (4th Cir. 1999) (refining causa-
tion element for ADA plaintiff). Hood also failed to establish a causal
connection between her protected activities and her termination that
would support a finding of illegal retaliation. See Williams v. Cer-
beronics, Inc., 871 F.2d 452, 457 (4th Cir. 1989). Finally, Hood’s
allegations fall far short of stating a claim of intentional infliction of
emotional distress. See Russo v. White, 400 S.E.2d 160, 162 (Va.
1991). Finding no error, we affirm the order of the district court. The
pending motion to vacate this court’s order granting an extension of
time in which to file a reply brief is denied as moot. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                             AFFIRMED